Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 11/25/2020 (hereinafter Remarks), are acknowledged, and have been fully considered.
The IDS dated 11/25/2020 is considered and entered.

Allowable Subject Matter
Claims 1, 8-10, 17-19 and 35-46 renumbered 1-19 are allowed.

Reason for Allowance
The present invention is directed to a method for downlink control information communication and interpretation.
Each independent claim identifies the uniquely distinct features, particularly:
receiving, by the apparatus, the data transmission in a time-frequency resource defined at least by a starting resource block (RB) and a length of contiguously allocated RBs,
the starting RB based on: a value of the frequency domain resource allocation field in the DCI, a reference RB, and a number of RBs of the first CORESET, and

wherein the reference RB is a lowest-numbered PRB in a second CORESET, wherein the second CORESET is a CORESET, and wherein the DCI has been decoded by the apparatus.

The closest prior art:
Ang (US 20190261405 A1) discloses a method of resource allocation vis downlink DCI in a wireless network (Fig 1-22).
Zhang (US 20190200345 A1) discloses a method for allocating network resources in a shared network (Fig 1-7).
Seo (US 20190306847 A1) discloses a method for transmitting and receiving downlink control information in wireless communication system.

All the prior art disclose conventional method for downlink control information communication and interpretation, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473